DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2018/0177975 A1) in view of Doheny (US 2018/0353138 A1).
Regarding claims 1 and 16 Goto discloses a sleep intervention equipment (eg. Fig. 3, device 1), comprising a physical sign detection device (eg. sensor 104), a first processor, (eg. controller 102) and a sleep intervention device (eg. Stimulus generation unit 300), the first processor being communicatively connected to the physical sign detection device and the sleep intervention device (eg. Fig. 3), respectively; and send the physical information to the first processor; the first processor is configured to determine a sleep stage and/or breath state of the user according to the physical information (eg. Para. 62-64), and send a corresponding control instruction to the sleep intervention device according to the sleep stage and/or breath state of the user (eg. Para. 78, 87, Fig. 10-11); and the sleep intervention device is configured to perform a corresponding sleep intervention behavior in response to the control instruction (eg. Fig. 10-11; wherein the sleep stage comprises a waking state, an approaching waking state, or a sleep state (eg. Para. 5, 78, 87, 128-150, Fig. 10-11). Goto does not disclose the physical sign detection device is configured to detect a user's physical information without touching the user.
Doheny teaches a non-contact monitoring system for diagnosing sleep disorders that uses radar sensors such as an ultrawide band motion sensor (eg. Para. 6-9, 24-27, 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Goto with the contactless sensors as taught by Doheny to minimize wearing multiple uncomfortable sensors and unobtrusively monitor sleep patterns in a home environment (eg. Doheny, Para. 22-24).
Regarding claims 2 and 17, the combined invention of Goto and Doheny discloses the first processor is configured to determine that the user is in a state of non-waking and apnea according to the physical information, and send a first instruction to the sleep intervention device; and the sleep intervention device is configured to perform a contact-type intervention behavior on the user in response to the first instruction; or the first processor is configured to determine that the user is changed from a state of apnea to a state of normal breathing according to the physical information, and send a second instruction to the sleep intervention device; and the sleep intervention device is configured to stop performing the contact-type intervention behavior on the user in response to the second instruction (eg. Goto, Fig. 10-11, Para. 64-65 and 142-150).
Regarding claim 4, the combined invention of Goto and Doheny discloses the sleep intervention device comprises a vibration device configured to: vibrate to induce the user to lie on a side in response to the first instruction; or stop vibrating in response to the second instruction (eg. Fig. 10-11, Para. 68, 80, 147-149). While the prior art does not specifically mention vibration, it would have been obvious to one of ordinary skill to use vibration as an equivalent variation of the pressure rhythm at a very fast pace as disclosed in Goto to awaken the patient.
Regarding claim 5, the combined invention of Goto and Doheny discloses the physical sign detection device comprises a biological radar (eg. Doheny Para. 6-9, 24-27, 68).
Regarding claims 6 and 19, the combined invention of Goto and Doheny discloses the physical information comprises respiratory data, body movement data, and/or heart rate data (eg. Goto, Para. 43-56, Doheny, Para. 13).
Regarding claim 7, the combined invention of Goto and Doheny discloses a sleep-aid device, wherein the first processor is configured to determine that the user is in the waking state according to the physical information, and send a third instruction to the sleep-aid device; and the sleep-aid device is configured to perform a sleep-aid behavior in response to the third instruction; or the first processor is configured to determine that the user is in the sleep state according to the physical information, and send a fourth instruction to the sleep-aid device; and the sleep-aid device is configured to stop performing the sleep-aid behavior in response to the fourth instruction; wherein the sleep-aid behavior comprises at least one of playing a first sound, emitting a first light, or displaying a first image (eg. Goto, Fig. 10-11, Para. 68 and 131-135).
Regarding claims 10 and 20, the combined invention of Goto and Doheny discloses the first processor is configured to determine that the user enters the awake state from the sleep state according to the physical information, and send a fifth instruction to the sleep-aid device; and the sleep-aid device is configured to perform a wake-up behavior in response to the fifth instruction; wherein the wake-up behavior comprises at least one of playing a second sound, emitting a second light, or displaying a second image (eg. Goto, Para. 143-144).
Regarding claim 11, the combined invention of Goto and Doheny discloses the sleep intervention equipment has a split structure, the physical sign detection device, the sleep intervention device, and the sleep-aid device are located at a user side, and the first processor is located at a network side. The Examiner believes it would be obvious to one of ordinary skill to rearrange the structure and make components separable as desired as it would not change the function of the invention (see MPEP 2144.04 IV-V)
Regarding claim 12, the combined invention of Goto and Doheny discloses the sleep intervention equipment has a split structure, the physical sign detection device and the sleep intervention device are located at a user side, and the first processor is located at a network side. The Examiner believes it would be obvious to one of ordinary skill to rearrange the structure and make components separable as desired as it would not change the function of the invention (see MPEP 2144.04 IV-V).
Regarding claim 13, the combined invention of Goto and Doheny discloses a sleep intervention management system communicatively connected to the sleep intervention equipment, and comprising a second processor and a memory; wherein the memory is configured to store intervention behavior plans respectively corresponding to respective sleep stages and/or breath states; and the second processor is configured to obtain the sleep stage and/or breath state of the user from the sleep intervention equipment, acquire a corresponding intervention behavior plan from the memory according to the sleep stage and/or breath state of the user, and feedback the acquired intervention behavior plan to the sleep intervention equipment (eg. Goto, Fig. 10-11, Para. 57-69, different stimulations for different stages of sleep such as slow tempo stimulation for sleep introduction vs speedy and strong for awakening effect, The Examiner believes having a memory and processor to store this information is an inherent quality).
Regarding claim 14, the combined invention of Goto and Doheny discloses the memory is further configured to store sleep-aid behavior plans respectively corresponding to the respective sleep stages and/or breath states; and the second processor is further configured to acquire a corresponding sleep-aid behavior plan from the memory according to the sleep stage and/or breath state of the user, and feedback the acquired sleep-aid behavior plan to the sleep intervention equipment (Goto, Fig. 10-11, Para. 57-69).
Regarding claim 15, the combined invention of Goto and Doheny discloses the memory is further configured to store wake-up behavior plans respectively corresponding to the respective sleep stages and/or breath states; and the second processor is further configured to acquire a corresponding wake-up behavior plan from the memory according to the sleep stage and/or breath state of the user, and feedback the acquired wake-up behavior plan to the sleep intervention equipment (Goto, Fig. 10-11, Para. 57-69).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2018/0177975 A1) in view of Doheny (US 2018/0353138 A1), further in view of Takashima (US 5178156).
Regarding claims 3 and 18, the combined invention of Goto and Doheny discloses the invention of claim 2, but does not disclose sleep intervention device comprises an electrical stimulation device configured to: electrically stimulate a genioglossus muscle of the user to expand to open an airway of the user in response to the first instruction; or stop electrically stimulating a genioglossus muscle of the user in response to the second instruction.
Takashima teaches an apnea prevention stimulation device that uses conductive stimulation elements fixed to the skin surface of a user’s lower jaw and delivers electrical stimulations to dilate the patient’s upper airway (eg. Abstract, Pg. 3 Ln. 50-57 and Pg. 4, Ln. 30-63, Fig. 3 and 5).
It would have been obvious to have combined the invention of Goto and Doheny with the electrical stimulation as taught by Takashima to provide additional breath restoration using non-invasive nerve stimulation.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2018/0177975 A1) in view of Doheny (US 2018/0353138 A1), further in view of Youngblood (US 2018/0110960 A1).
Regarding claim 8, the combined invention of Goto and Doheny discloses the invention of claim 7, but does not disclose first light comprises red-orange light. 
Youngblood teaches a sleep promotion system that uses a red light between 600 to 1000 nm wavelengths to promote sleep (eg. Para. 260).
It would have been obvious to combine the invention of Goto and Doheny with the sleep promoting light as taught by Youngblood to allow for increased production of melatonin and promotion of sleep (eg. Youngblood, Para. 260)
Regarding claim 9, the combined invention of Goto, Doheny, and Youngblood discloses the first sound comprises a white noise (eg. Youngblood, Para. 246).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792